Citation Nr: 1455300	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for papular dermatitis (claimed as a skin condition of the trunk and lower extremities), to include as due to herbicide exposure.  

2.  Entitlement to an increased disability rating in excess of 10 percent for eczematous dermatitis of the hands and face (claims as a skin condition of the hands and face).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a January 2014 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.  

The issue of entitlement to service connection for ischemic heart disease (IHD) has been raised by the record.  Specifically, the record contains a June 2014 Application for Disability Compensation and Related Compensation Benefits wherein the Veteran listed a disability of coronary artery disease (CAD) due to Agent Orange, as well as a June 2014 IHD disability benefits questionnaire (DBQ).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure proper development of the Veteran's claims prior to adjudication by the Board.  Specifically, an addendum opinion is required to reconcile conflicting medical evidence of record, and outstanding VA treatment records must be obtained.  

The June 2010 VA examiner provided an opinion that the Veteran's papular dermatitis on his trunk was less likely than not related to his active service, including his exposure to poison ivy.  

In a subsequent May 2014 letter, the same VA physician documented a flare of the Veteran's dermatitis in July 2011 which was noted initially on his hands and forearms, but subsequently spread to his face and chest, with approximately 35 percent of body surface area affected.  The VA physician also reported the results of an April 2014 biopsy, which was obtained to analyze dermatitis which had affected the Veteran's chest, back, abdomen, and upper arms for several months.  The biopsy showed changes consistent with an allergic contact dermatitis; therefore, the VA physician opined that the recent episode and the recurring rashes were more likely than not related to each other; he also noted the area of involvement with the recent eruption was 45 percent.  

The VA physician's May 2014 opinion that a relationship exists between the Veteran's recurring rashes and recent outbreak of dermatitis seems to raise a theory of secondary service connection, which has not been explicitly claimed by the Veteran previously.  Therefore, the Board finds that an additional VA examination is warranted to determine the existence, severity, and interrelationship of any of the Veteran's current skin conditions.  Additionally, an additional medical opinion from the VA physician would serve to reconcile his March 2010 and May 2014 opinions regarding the Veteran's skin conditions, which by their very nature tend to have both active and inactive stages.  

Moreover, the Board also finds that the Veteran's service connection claim is inextricably intertwined with his increased rating claim, as the adjudication of the increased rating claim for eczematous dermatitis of the hands and face depends on the outcome of the service connection claim for papular dermatitis of the trunk and lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, during the Veteran's January 2014 Board hearing, he reported that he received ongoing VA treatment relevant to his claims.  At the conclusion of the hearing, the undersigned VLJ left the record open for 60 days so the Veteran could obtain additional medical evidence.  Following the hearing, the Veteran did not submit any additional evidence within 60 days; however, the August 2014 correspondence from the Veteran's treating VA physician was subsequently submitted.  Additionally, given that the August 2014 correspondence references additional treatment which does not appear to be of records, the Board finds that remand is also required to obtain potentially relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding VA treatment records that have not been associated with the claims file.  A copy of any records obtained or response received, to include a negative reply, should be included in the claims file.  

2.  After the above development, schedule the Veteran for a VA skin disorders examination with the June 2010 VA examiner (also the author of the May 2014 correspondence).  Only if the previous VA examiner is unavailable, should an alternate, but equally qualified examiner, be substituted.  

The entire claims file, to include a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.  

(a)  With respect to the Veteran's service connection claim for papular dermatitis (claimed as a skin condition of the trunk and lower extremities), the examiner should clearly identify any current disability affecting the Veteran's skin and provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that a skin disability of the trunk and lower extremities had its onset in or is otherwise medically related to service, to include as due to herbicide exposure?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that a skin disability of the trunk and lower extremities is proximately due to the Veteran's service-connected eczematous dermatitis of the hands and face?  

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that a skin disability of the trunk and lower extremities has been aggravated by the Veteran's service-connected eczematous dermatitis of the hands and face? 

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that a skin disability of the trunk and lower extremities has been aggravated by the Veteran's service-connected eczematous dermatitis of the hands and face, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's skin disability of the trunk and lower extremities prior to any such aggravation.  

(b)  With respect to the Veteran's increased rating claim for eczematous dermatitis of the hands and face, the examiner must make detailed findings regarding the current nature and severity of the Veteran's service-connected eczematous dermatitis of the hands and face.  

In particular, the examiner should comment on the following:  

(i)  The percent of the entire body affected by the skin disorder.  

(ii)  The percent of the exposed areas of the body affected by the skin disorder.  

(iii)  Whether the skin disorder requires, or has required, the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs and the duration of such therapy in a 12-month period.  

In providing the requested opinions, the examiner should consider and address all relevant in-service and post-service treatment records, including his June 2010 VA examination report and May 2014 correspondence, reconciling any conflicting medical evidence as necessary.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond before returning these matters to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




